DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Lapis Semiconductor Co., Ltd. application filed with the Office on 24 June 2021.

Claims 7-9 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 24 June 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  a US Patent Application Publication to Broadley, et al. (US 2004/0195098 A1; hereinafter, “Broadley”).

Regarding claim 7, Broadley discloses a reference electrode having a flowing liquid junction and filter members (Title; which reads upon the instantly claimed, “[a] reference electrode”).  Broadley teaches a threaded retainer ring 124 (which has an opening as seen in Figure 3) compresses a microfluidic liquid junction structure 102 against an o-ring 126 and gasket 128 and thereby seals it into the end of a reference electrode chamber 114, wherein pressurized electrolyte 110 is pushed through an aperture 130 and into and through the microfluidic liquid junction structure then out of an orifice 132 and into the sample stream ([0146]; wherein the threaded retainer ring reads on the claimed, “a casing having an opening formed at a leading end of the casing”; wherein the microfluidic liquid junction structure reads on the claimed, “a liquid junction provided inside the casing and including a first surface for exuding an internal liquid through the leading end of the casing and a second surface at an opposite side of the liquid junction from the first surface”).  Broadley further teaches the first surface (i.e., the bottom of element 102 in Figure 2) of the microfluidic liquid junction at orifice 132 is exposed to the sample, while the remained of the first surface of the microfluidic liquid junction is overlapped by the bottom of the threaded retainer ring (Figure 2; which reads on “in a first direction, in which the first surface and the second surface overlap with each other, the first surface includes a first region that overlaps with the opening and a second region that overlaps with a part of the casing around the opening”).

Regarding claim 8, see Figure 2 of Broadley.

Regarding claim 9, see opening in 124 of Figure 3, wherein the incline direction is at 0° (i.e., aligned vertically). 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
25 September 2022